UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6930



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERNON A. COLLINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
87-338-HAR, CA-02-969-CCB)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vernon A. Collins, Appellant Pro Se. Richard Charles Kay, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Vernon A. Collins seeks to appeal the district court's order

denying his petition for a “writ of audita querela” filed under the

All Writs Act, 28 U.S.C. § 1651 (2000), which the district court

properly construed as a successive motion under 28 U.S.C. § 2255

(2000).*     An appeal may not be taken to this court from the final

order in a proceeding under 28 U.S.C. § 2255 (2000) unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).                When, as here, a district court

dismisses     a    §    2255     motion   solely    on    procedural     grounds,      a

certificate of appealability will not issue unless the movant can

demonstrate       both    “(1)    ‘that   jurists    of     reason    would    find   it

debatable whether the motion states a valid claim of the denial of

a constitutional right’ and (2) ‘that jurists of reason would find

it    debatable    whether       the   district     court    was     correct   in     its

procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                         We have

reviewed the record and conclude for the reasons stated by the

district court that Collins has not made the requisite showing.

See United States v. Collins, Nos. CR-87-338-HAR; CA-02-969-CCB (D.

Md.   Apr.   15,       2002).     Accordingly,      we    deny   a   certificate      of



       *
      We conclude that notice under United States v. Emmanuel, 288
F.3d 644 (4th Cir. 2002), was not required because this was not
Collins’ first § 2255 motion.


                                           2
appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3